      Case 2:16-cr-20291-NGE-EAS ECF No. 38-3, PageID.858 Filed 07/23/20 Page 1 of 1
  CSTAG 531.01 *                    INMATE HISTORY                *       07-17-2020
PAGE 001 OF 001 *                     FIRST STEP                  *       14:42:39

 REG NO..: 35420-044 NAME....: BOWEN, BAMBOYE
 CATEGORY: FSA       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                     START DATE/TIME   STOP DATE/TIME
FOR     FTC ELIG     FTC-ELIGIBLE - REVIEWED         11-19-2019 1546   CURRENT
FOR     R-MED        MEDIUM RISK RECIDIVISM LEVEL    07-16-2020 1802   CURRENT
FOR     R-MED        MEDIUM RISK RECIDIVISM LEVEL    11-19-2019 1546   07-16-2020 1802
FOR     UNREVW HIS   UNREVIEWED OFFENSES             10-06-2019 1828   11-19-2019 1546
FOR     UNASSG RSK   UNASSIGNED RISK LEVEL           10-06-2019 1828   11-19-2019 1546




G0000         TRANSACTION SUCCESSFULLY COMPLETED
